Supreme Court of Florida
                                 ____________

                                 No. SC15-2289
                                 ____________

  VENICE HMA, LLC D/B/A VENICE REGIONAL MEDICAL CENTER,
                          Appellant,

                                       vs.

                         SARASOTA COUNTY, et al.,
                                Appellee.

                                 ____________

                                 No. SC15-2292
                                 ____________

              SARASOTA DOCTORS HOSPITAL, INC., et al.,
                           Appellant,

                                       vs.

                         SARASOTA COUNTY, et al.,
                                Appellee.

                                  [July 6, 2017]

POLSTON, J.

      These consolidated cases are before the Court on appeal from the decision of

the Second District Court of Appeal in Venice HMA, LLC v. Sarasota County, 198
So. 3d 23 (Fla. 2d DCA 2015), which held that the indigent care provision of the
special law applicable only to Sarasota County constitutes an unconstitutional

privilege because it provides for reimbursement to the public and private hospitals

only in Sarasota County rather than in the entire State of Florida.1 However,

because a special law by definition operates only in a defined subdivision of the

State, we reverse the Second District’s decision. The indigent care provision does

not grant a privilege to a private corporation in violation of article III, section

11(a)(12) of the Florida Constitution because it applies equally to all hospitals in

Sarasota County, whether public or private.

                                   BACKGROUND

      The Second District described the background of the statutory provision at

issue and the factual history of these cases as follows:

              [B]y special law in 1949, the legislature established the
      Sarasota County Public Hospital District, one of thirty-four special
      hospital districts. The special law granted the hospital district its own
      taxing authority separate from Sarasota County. See ch. 26468, Laws
      of Fla. (1949). Sarasota County voters approved the special act in a
      1950 referendum.
              Almost a decade later, in 1959, the legislature amended the
      special law. The legislature added an indigent care provision
      requiring Sarasota County to reimburse the hospital district for
      medical services provided to indigent patients at hospital district
      facilities. See ch. 59–1839, § 8(i), at 3884–85, Laws of Fla.
      Significantly, the indigent care provision also required reimbursement
      to any other hospital in Sarasota County providing indigent care. See
      id.



      1. We have jurisdiction. See art. V, § 3(b)(1), Fla. Const.


                                          -2-
             The indigent care provision was not submitted for voter
      approval. Our record does not contain documentation of public
      notice; presumably, such notice was published pursuant to article III,
      section 20 of the 1885 Constitution as an alternative to a referendum.
      The parties do not claim otherwise.
             ....
             [I]n 2003, the legislature repealed the 1959 special law. See ch.
      03–359, § 2, at 316, Laws of Fla. It enacted a 2003 special law for
      “the codification of all special acts relating to [the] Sarasota County
      Public Hospital District” to provide “a single, comprehensive special
      act charter for the District including all current legislative authority
      granted to the District by its several legislative enactments.” See id. §
      1. The 1959 indigent care provision, with only minor nonsubstantive
      changes, remained a part of this 2003 comprehensive legislation.
      Compare 1959 Laws of Fla. § 8(i), 3884–85 with ch. 03–359, § 8(9),
      at 321, Laws of Fla. Notice of the 2003 special law was published in
      compliance with article III, section 10 of the 1968 Constitution. See
      Fla. H.R. Comm. on Local Gov’t & Veterans Affairs HB 1113 (2003)
      Staff Analysis 5 (Mar. 7, 2003).
             ....
             Beginning in November 2008, and monthly thereafter, the
      Private Hospitals[2] submitted to the County a list of costs associated
      with providing hospital care to the indigent in Sarasota County. The
      Private Hospitals requested reimbursement for these costs pursuant to
      section 8(9) of the 2003 special law[.] The County refused to pay.

Venice HMA, 198 So. 3d at 25-28 (footnotes omitted).

      In 2011, the Private Hospitals “sought a declaration establishing their right

to reimbursement from the County for providing indigent care under the indigent

care provision of the 2003 special law.” Id. at 28. However, “[t]he County




       2. Sarasota Doctors Hospital, Inc., Englewood Community Hospital, Inc.,
and Venice HMA, LLC d/b/a Venice Regional Medical Center are collectively
referred to as “the Private Hospitals.” See Venice HMA, 198 So. 3d at 24.


                                        -3-
maintained that such reimbursement would provide an unconstitutional privilege to

private corporations” in violation of article III, section 11(a)(12). Id. The trial

court entered summary judgment agreeing with the County. Id. at 29.

      On appeal, the Second District affirmed, stating that “[t]he correct analysis is

whether the 2003 special act gives the Private Hospitals in Sarasota County a

privilege that private hospitals elsewhere in the state do not share.” Id. at 30

(quoting and agreeing with the County). The Second District explained that

“[b]efore addition of the indigent care provision in the 1959 special law, no non-

District hospital was entitled to reimbursement for providing medical care to the

indigent” and that “[t]he Private Hospitals, if they prevail, certainly would have an

advantageous position relative to other private hospitals in Florida, indeed, even as

to those that may exist in adjacent counties.” Id. at 29-30.3

                                     ANALYSIS

      “The constitutionality of a statute is a pure question of law subject to de

novo review.” City of Fort Lauderdale v. Dhar, 185 So. 3d 1232, 1234 (Fla. 2016).



       3. The brief filed in this Court by Sarasota Doctor’s Hospital, Inc. and
Englewood Community Hospital, Inc. states that there are 33 special hospital
districts created by special law in Florida, and “[f]ully one-third of [those]
authorize reimbursement for the delivery of medical care to indigent patients by
nonpublic providers.” Initial Brief at 12-13 (citing special laws involving the
Health Care District of Palm Beach County, the West Volusia Hospital Authority,
the Lakeshore Hospital Authority in Columbia County, the North Broward
Hospital District, and the Citrus County Hospital District, among others).


                                         -4-
“[A] determination that a statute is facially unconstitutional means that no set of

circumstances exists under which the statute would be valid.” Pub. Defender,

Eleventh Jud. Cir. v. State, 115 So. 3d 261, 280 (Fla. 2013).

      Article X, section 12(g) of the Florida Constitution explains that “ ‘[s]pecial

law’ means a special or local law.” And this Court has described special and local

laws as follows:

      [A] special law is one relating to, or designed to operate upon,
      particular persons or things, or one that purports to operate upon
      classified persons or things when classification is not permissible or
      the classification adopted is illegal; a local law is one relating to, or
      designed to operate only in, a specifically indicated part of the state,
      or one that purports to operate within classified territory when
      classification is not permissible or the classification adopted is illegal.
Florida Dep’t of Bus. & Prof’l Reg. v. Gulfstream Park Racing Ass’n, 967 So. 2d
802, 807 (Fla. 2007) (quoting State ex rel. Landis v. Harris, 163 So. 237, 240 (Fla.

1934)) (emphasis added). In contrast, “[a] general law operates universally

throughout the state, or uniformly upon subjects as they may exist throughout the

state, or uniformly within permissible classifications by population of counties or

otherwise, or is a law relating to a state function or instrumentality.” Id. No one

disputes that the law at issue here is a local law (which is included in the

constitutional definition of special law) in that it operates only in Sarasota County.

      Article III, section 10 of the Florida Constitution provides that “[n]o special

law shall be passed unless notice of intention to seek enactment thereof has been



                                         -5-
published in the manner provided by general law;” however, such notice is

unnecessary if the special law is “conditioned to become effective only upon

approval by vote of the electors of the area affected.” As the Second District

explained, no one is claiming that the provision at issue in this case was not

properly noticed as a special law. See Venice HMA, 198 So. 3d at 26.

      Furthermore, article III, section 11 provides a list of subjects that may not be

addressed by special law. Specifically, according to article III, section 11(a)

(emphasis added), “[t]here shall be no special law or general law of local

application pertaining to:”

      (1) election, jurisdiction or duties of officers, except officers of
      municipalities, chartered counties, special districts or local
      governmental agencies;
      (2) assessment or collection of taxes for state or county purposes,
      including extension of time therefor, relief of tax officers from due
      performance of their duties, and relief of their sureties from liability;
      (3) rules of evidence in any court;
      (4) punishment for crime;
      (5) petit juries, including compensation of jurors, except establishment
      of jury commissions;
      (6) change of civil or criminal venue;
      (7) conditions precedent to bringing any civil or criminal proceedings,
      or limitations of time therefor;
      (8) refund of money legally paid or remission of fines, penalties or
      forfeitures;
      (9) creation, enforcement, extension or impairment of liens based on
      private contracts, or fixing of interest rates on private contracts;
      (10) disposal of public property, including any interest therein, for
      private purposes;
      (11) vacation of roads;
      (12) private incorporation or grant of privilege to a private
      corporation;

                                        -6-
      (13) effectuation of invalid deeds, wills or other instruments, or
      change in the law of descent;
      (14) change of name of any person;
      (15) divorce;
      (16) legitimation or adoption of persons;
      (17) relief of minors from legal disabilities;
      (18) transfer of any property interest of persons under legal disabilities
      or of estates of decedents;
      (19) hunting or fresh water fishing;
      (20) regulation of occupations which are regulated by a state agency;
      or
      (21) any subject when prohibited by general law passed by a three-
      fifths vote of the membership of each house. Such law may be
      amended or repealed by like vote.

      The Private Hospitals argue that the indigent care provision of the special

law at issue here does not grant a privilege to a private corporation in violation of

article III, section 11(a)(12) because it applies equally to all hospitals in Sarasota

County, whether public or private. We agree.

      In Lawnwood Medical Center, Inc. v. Seeger, 990 So. 2d 503, 517-18 (Fla.

2008), this Court held that a special law affecting two private hospitals in St. Lucie

County, which were both owned by the same private corporation, provided an

unconstitutional privilege because it granted the corporation “almost absolute

power in running the affairs of the hospital, essentially without meaningful regard

for the recommendations or actions of the medical staff.” In its analysis, this Court

considered whether the “privilege” prohibited by section 11(a)(12) is “economic

favoritism over other entities similarly situated” or whether “ ‘privilege’

encompasses more than a financial benefit.” Id. at 510. This Court “conclude[d]

                                          -7-
that a broad reading of the term ‘privilege’ as used in article III, section

11(a)(12),—one not limiting the term to any particular type of benefit or

advantage—is required.” Id. at 512.

      In determining the plain meaning of the constitutional text “grant of

privilege to a private corporation,” this Court in Lawnwood considered dictionary

definitions of “privilege” from the time when the text was adopted, noting that

“[t]he definitions have not substantially changed from those that existed at the time

of the 1968 constitutional revision.” Id. at 511 n.10; see Myers v. Hawkins, 362
So. 2d 926, 930 (Fla. 1978) (“[W]e initially consult widely circulated dictionaries,

to see if there exists some plain, obvious, and ordinary meaning for the words or

phrases approved for placement in the Constitution.”). Specifically, we referenced

Black’s Law Dictionary, which defined “privilege” as “a particular and peculiar

benefit or advantage enjoyed by a person, company, or class, beyond the common

advantage of other citizens.” Lawnwood, 990 So. 2d at 511 (quoting Black’s Law

Dictionary 1359 (4th ed. 1968)). We also considered Webster’s Seventh New

Collegiate Dictionary, which defined “privilege” as “a right or immunity granted

as a peculiar benefit, advantage, or favor.” Id. at 511 (quoting Webster’s Seventh

New Collegiate Dictionary 677 (7th ed. 1967)). Further, this Court in Lawnwood

explained that “definitions from other state supreme courts construing similar

provisions in their constitutions parallel the dictionary definitions as well as the


                                          -8-
common sense understanding of a ‘privilege’ as connoting a special benefit,

advantage, or right enjoyed by a person or corporation.” Id. at 512. In other

words, in common parlance, a privilege is having something that others do not

have.

        Here, the indigent care provision provides for reimbursement to all hospitals

in Sarasota County for expenses related to care for indigent patients:

               To certify to the Board of County Commissioners of Sarasota
        County, on or before the 15th day of each month commencing with
        the month of November 1959, a list of all the medically indigent
        persons who have been hospitalized in any of the hospitals which are
        operated by the Hospital Board during the preceding month, together
        with the itemized charges for the hospital services and care for each of
        said medically indigent persons which have been rendered in such
        preceding month by the said hospital. The Board of County
        Commissioners of Sarasota County shall, within 45 days after the
        receipt of such certified list of medically indigent patients with the
        hospital charges, make remittance to the treasurer of the Hospital
        Board of the sum total of the amount shown on the certified list to be
        the amount owing to the Hospital Board for the hospital services and
        care rendered to the medically indigent persons during the month
        embraced in said certification.
               ....
               The said Board of County Commissioners shall in like manner
        reimburse any other hospital in Sarasota County, approved by the
        State Board of Health, for hospital services rendered to medically
        indigent persons as herein defined, upon like certification by such
        hospital and at such rates as shall not exceed those prescribed for such
        patients by hospitals owned and operated by said Hospital Board.

Ch. 2003-359, § 3, at 321, Laws of Fla. (emphasis added). Therefore, because the

provision provides for reimbursement to all hospitals in Sarasota County (private

and public), it is not providing a “particular and peculiar benefit or advantage” to a

                                         -9-
private corporation that is “beyond the common advantage of other citizens.”

Lawnwood, 990 So. 2d at 511 (quoting Black’s Law Dictionary 1359 (4th ed.

1968)). Accordingly, the indigent care provision does not violate the plain

meaning of article III, section 11(a)(12) of the Florida Constitution.

      Importantly, we reach this holding based upon the plain meaning of the text

in the Florida Constitution, including the plain meaning of the term “privilege.”

And we reject the dissent’s accusation that our decision adds words to the text of

our state’s foundational document. We believe that the language “grant of

privilege to a private corporation” contained in section 11(a)(12) reasonably means

providing a benefit to a private corporation that others do not receive. This special

law neither singles out private corporations as a class or any particular private

corporations for any privilege.

      The County argues, and the Second District agreed, that “[t]he correct

analysis is whether the 2003 special act gives the Private Hospitals in Sarasota

County a privilege that private hospitals elsewhere in the state do not share.”

Venice HMA, 198 So. 3d at 30 (quoting and agreeing with the County). However,

this argument conflates the definition of “privilege” with the very nature of special

laws, which by definition only operate in a defined subdivision of the State. See

article X, § 12(g), Fla. Const. (providing that “ ‘[s]pecial law’ means a special or

local law”); Gulfstream Park Racing Ass’n, 967 So. 2d at 807 (explaining that “a


                                        - 10 -
local law is one relating to, or designed to operate only in, a specifically indicated

part of the state” (quoting State ex rel. Landis, 163 So. at 240)); see also State v.

Leavins, 599 So. 2d 1326, 1331 n.10 (Fla. 1st DCA 1992). Because the special

law only applies to Sarasota County, we must limit our comparisons to Sarasota

County.

      The dissent observes that the special law in Lawnwood—the St. Lucie

County Hospital Governance Law—“was a local law that applied only to hospitals

in St. Lucie County.” Dissenting op. at 15. Because this Court in Lawnwood

invalidated such a local law (by ruling that it “impermissibly provide[d] a privilege

to a private corporation”), the dissent contends that “Lawnwood made clear that

the appropriate analysis is between the hospitals affected by the local law and other

similarly situated hospitals in the State of Florida.” Id. Based on this

understanding of Lawnwood, the dissent asserts that our “resolution of this case is .

. . directly and irreconcilably in conflict with Lawnwood on the facts.” Id. at 18.

      But our opinion in Lawnwood repeatedly makes the point that the special

law affected only privately owned hospitals in St. Lucie County. And that fact was

central to our reasoning in support of the conclusion that the special law at issue in

Lawnwood impermissibly granted a corporate privilege. In reciting the facts in

Lawnwood, we observed that “[i]t is uncontroverted that the special law affected

only the two private hospitals in St. Lucie County, which are both owned by the


                                         - 11 -
same private parent corporation.” 990 So. 2d at 508. In our analysis, we stated

that an express provision of the special law “makes clear that the hospitals affected

by the law are only those whose licenses are held by corporations,” and we

observed that “[i]t is apparent from the express language in the [special law] that

the law was intended to affect only those privately operated hospitals located in St.

Lucie County.” Id. at 510. From this we concluded that the special law “is

unquestionably a special law affecting a private corporation.” Id. We reiterated

that the special act “was passed as a special law and specifically enacted to affect

only private, corporately owned hospitals in St. Lucie County.” Id.

      Contrary to the dissent’s apparent interpretation, all of this in the Lawnwood

opinion cannot reasonably be understood as designed to make the obvious point

that hospitals outside St. Lucie County were not affected by the St. Lucie County

Hospital Governance Act. Rather, the point the Lawnwood opinion turned on was

that only hospitals owned by private corporations were affected—that is, granted a

privilege—by the special law. And that is what distinguishes Lawnwood from the

present case. In other words, the special law was invalidated in Lawnwood

because it affected only private hospitals, whereas the special law is permissible

here because it affects both public and private hospitals.

      Additionally, although not addressed in the Second District’s decision, the

County and the District contend that the indigent care provision violates the


                                        - 12 -
County’s home-rule powers because it was not approved by the voters in Sarasota

County. The County and District cite article VIII, section 1(g) of the Florida

Constitution in support of their argument. But, while article VIII, section 1(g) of

the 1968 Florida Constitution discusses charter counties’ powers of self-

government and mentions “special law approved by vote of the electors,” this

provision was not in effect when the indigent care provision was enacted in 1959.

See art. XII, § 6(a), Fla. Const. (“All laws in effect upon the adoption of this

revision, to the extent not inconsistent with it, shall remain in force until they

expire by their terms or are repealed.”). Moreover, when a statute is “repealed and

substantially re-enacted,” as this one was in 2003, it is “deemed to have been in

operation continuously from the original enactment.” McKibben v. Mallory, 293
So. 2d 48, 53 (Fla. 1974). Therefore, we disagree with the County’s and District’s

argument that the indigent care provision unconstitutionally violates the County’s

home-rule powers.4

                                   CONCLUSION

      Accordingly, because the indigent care provision of the special law applies

to all hospitals (public and private) in Sarasota County, it does not grant a privilege

to a private corporation in violation of the plain meaning of article III, section



     4. We also reject without further comment the County’s and District’s
argument that the special law is void for vagueness.


                                         - 13 -
11(a)(12). We reverse the Second District’s decision affirming the invalidation

and severance of the indigent care provision.

      It is so ordered.

LABARGA, C.J., and LEWIS, QUINCE, and CANADY, JJ., concur.
LAWSON, J., dissents with an opinion, in which PARIENTE, J., concurs.

NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING MOTION, AND
IF FILED, DETERMINED.

LAWSON, J., dissenting.

      In my view, our decision in Lawnwood Medical Center, Inc. v. Seeger, 990
So. 2d 503 (Fla. 2008), applies the unambiguous language of article III, section

11(a)(12), and article X, section 12(g), of the Florida Constitution and is

controlling here. Staying the constitutional course charted by our precedent, I

would approve the decision of the Second District Court of Appeal. Therefore, I

respectfully dissent.

      In Lawnwood, we defined “privilege” in the context of article III, section

11(a)(12)’s prohibition against a “special law”—which pursuant to article X,

section 12(g), includes a “local law” of the type at issue here—as “a right, a special

benefit [including “a financial benefit”], or an advantage.”5 Lawnwood, 990 So.
5. Article X, section 12(g), of the Florida Constitution defines “[s]pecial
law” as “a special or local law.” (Emphasis added.) The law at issue here is a
local law, meaning that it is a special law. Id. Article III, section 11(a)(12),
prohibits any “special law” that “pertain[s] to . . . private incorporation or grant of
privilege to a private corporation.”

                                         - 14 -
2d at 511. The law at issue in Lawnwood was a local law that applied only to

hospitals in St. Lucie County. Id. at 506 (“The parties do not dispute that the HGL

is a special law applicable to private corporations only in St. Lucie County . . . .”).

Our Court held the act to be invalid because it “impermissibly provide[d] a

privilege to . . . a private corporation” in St. Lucie County not granted to other

hospitals in the state. Id. After recognizing that the Florida Constitution defines “a

special law as ‘a special or local law,’ ” our Court clearly stated: “It is apparent

from the express language in the HGL that the law was intended to affect only

those privately operated hospitals located in St. Lucie County. Therefore, the HGL

is unquestionably a special law affecting a private corporation.” Id. at 510

(emphasis added). Thus, Lawnwood made clear that the appropriate analysis is

between the hospitals affected by the local law and other similarly situated

hospitals in the State of Florida.

      I would apply Lawnwood the same way here and thereby stay the

constitutional course. Specifically, the payment of local government funds to

private hospital corporations mandated by the special law at issue here is a

financial benefit and therefore a privilege as defined by Lawnwood. Because this

financial benefit was conferred by special law, it violates article III, section

11(a)(12). Mandating these payments to private corporations from local tax dollars

may constitute sound public policy that should be implemented on a statewide


                                         - 15 -
basis by general law. But, article III, section 11(a)(12), unambiguously bars the

grant of this type of benefit to private corporations by special law.

      Instead of applying the straightforward language of the Constitution in this

straightforward manner, the majority focuses on the fact that the word “privilege”

connotes a benefit not enjoyed by others. In my view, it makes no sense to ask

whether the benefit conferred is “enjoyed by others” when that concept is a

structural part of the constitutional provision. In other words, granting a benefit by

special law means that the benefit is not extended to other similarly situated private

corporations in the state. This is especially apparent when considering a non-local

special law.

      For example, if the special law at issue here had granted this very same

financial benefit to one or more private hospital corporations by name, petitioners

readily and properly concede that the financial benefit would constitute an

unauthorized privilege because other private hospital corporations operating in

Florida would be excluded from the same financial benefit. This same

straightforward application should apply to local laws because the Constitution

uses the exact same language for all special laws. Instead of applying the

Constitution as written—to prohibit this local law “pertaining to . . . private

incorporation or grant of privilege to a private corporation,” article III, section




                                         - 16 -
11(a)(12), Florida Constitution—the majority has effectively rewritten the

Constitution to differentiate between local laws and other special laws as follows:

      The legislature shall not enact either: (1) special laws that pertain to
      private incorporation or grant of privilege to a private corporation or
      (2) local laws that pertain to private incorporation or grant of privilege
      to a private corporation where the privilege is not also granted to other
      similar private and public corporations within the same locality.

      My first observation regarding this judicially reworked constitutional

language is that it appears to always permit the grant of a privilege by local law

because, by definition, “a local law is one relating to, or designed to operate only

in, a specially indicated part of the state . . . .” Lawnwood, 990 So. 2d at 509

(quoting Florida Dep’t of Bus. & Prof’l Regulation v. Gulfstream Park Racing

Ass’n, 967 So. 2d 802, 807 (Fla. 2007). Therefore, a local law directed at

hospitals, like the law at issue here and in Lawnwood, by definition necessarily

applies to all hospitals in the locality (because that is the very nature of a local

law). If the law were drawn more narrowly, to apply to only specified hospitals in

the area, it would be a non-local special law.

      My second observation is that this rewrite of the Constitution directly

contradicts the acknowledgment in Lawnwood that “we are not at liberty to add

words to article III, section 11(a)(12), which were not placed there by the drafters

of the Florida Constitution.” Id. at 512. Ironically, not only is this addition of

language to article III, section 11(a)(12), expressly prohibited by Lawnwood, but


                                         - 17 -
the majority’s resolution of this case is also directly and irreconcilably in conflict

with Lawnwood on the facts.

      My third observation about the majority’s judicial rewrite of this

constitutional provision is that it makes no logical sense to treat local laws

differently than non-local special laws because it allows the Legislature to grant

the exact same corporate privilege by local law that would clearly be barred by

non-local special law. For example, take a county with one public hospital (say,

the “Local Hospital”) and one private hospital (the “ABC Hospital Corp.”).

Clearly, the Legislature could not pass a special law requiring millions of local tax

dollars to be paid to the Local Hospital and the ABC Hospital Corp. by name, and

no other hospital in the state. There is no rational argument that this non-local

special law would not violate article III, section 11(a)(12). But, under the

majority’s interpretation of article III, section 11(a)(12), the Legislature could

provide the exact same corporate privilege to the same private hospital by local

law. That makes no sense where the language prohibits the grant of this type of

privilege by any type of special law. Of course, I could come up with any number

of hypotheticals involving counties with no private hospitals or multiple public and

private hospitals where a non-local special law granting the privilege would be

barred under the majority’s interpretation but a local law granting the same

corporate privilege would be upheld as constitutional. This odd anomaly of the


                                         - 18 -
majority’s interpretation is really just another way of pointing out that the

majority’s reading of the language barring special law corporate privileges actually

allows the Legislature to grant a corporate privilege by local law.

      Finally, it seems worth reflecting upon the obvious policy concerns

underlying this particular provision of the Florida Constitution, as written. Some

relate to all special laws. For example, it seems that granting special benefits to

private corporations by any type of special law would be subject to criticism as an

improper use of taxpayer money or as unfair in a free market system or as rife with

the potential for graft. Again, if it is good public policy to give taxpayer money to

a class of private corporations (such as hospital corporations) in the state, then it

should be good public policy throughout the state. Otherwise, the special

treatment begins to look like legislative largess to particularly connected

corporations in that class instead of just good public policy. But, at least the

enactment of a non-local special law privilege (to a private corporation) would be

consistent with the underlying structure of our representative form of government.

That is, if a non-local special law privilege were permitted by the Constitution and

the Florida Legislature voted to directly grant a significant financial benefit to a

select group of named for-profit private hospitals in the state from general revenue,

the citizens of this state would have recourse at the ballot box if they disagreed

with the action.


                                         - 19 -
      But, with a local law like the one at issue here, legislators from other parts of

the state could force the citizens of a single county to bear a significant financial

burden flowing to a few private corporations in their county even if their local

representatives voted against the measure and even if the electorate never had an

opportunity to ratify the action by a local vote, as happened here. That, to me,

seems like the most troublesome type of special law privilege because it could be

enacted entirely by legislators not accountable to the local citizens on whom they

placed the burden of financing the corporate privilege.6 Unfortunately, the

majority has now written the protection against granting a corporate privilege by

local law out of our Constitution. Therefore, I dissent.

PARIENTE, J., concurs.

An Appeal from the District Court of Appeal – Statutory or Constitutional
Invalidity

      Second District - Case Nos. 2D13-5752 & 2D13-5753

      (Sarasota County)

Geoffrey D. Smith, Timothy B. Elliott, Kara L. Gross, and Susan C. Smith of
Smith & Associates, Tallahassee, Florida,

      for Appellant Venice HMA, LLC, d/b/a Venice Regional Medical Center




     6. In this case, it is estimated that the citizens of Sarasota County will owe
$300 million to the private hospital corporations in their county.


                                         - 20 -
Raoul G. Cantero, David P. Draigh, and Ryan A. Ulloa of White & Case LLP,
Miami, Florida; and Stephen A. Ecenia and J. Stephen Menton of Rutledge Ecenia,
P.A., Tallahassee, Florida,

      for Appellants Sarasota Doctor’s Hospital, Inc., and Englewood Community
      Hospital, Inc.

Raymond T. Elligett, Jr., and Amy S. Farrior of Buell & Elligett, P.A., Tampa,
Florida; Robert L. Nabors of Nabors, Giblin & Nickerson, P.A., Tallahassee,
Florida; and Stephen E. DeMarsh, County Attorney, and Frederick J. Elbrecht,
Deputy County Attorney, Sarasota, Florida,

      for Appellee Sarasota County

David A. Wallace of Bentley & Bruning, P.A., Sarasota, Florida,

      for Appellee Sarasota County Public Hospital District




                                      - 21 -